                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                       CASE NO.: 8:21-cv-01082-KKM-CPT
AIN JEEM, INC.,

      Plaintiff,
v.

THE INDIVIDUALS, PARTNERSHIPS
AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE “A”

      Defendants.
                                       /

          PLAINTIFF’S TIME-SENSITIVE MOTION FOR LEAVE
        TO FILE UNDER SEAL PURSUANT TO 15 U.S.C. § 1116(D)(8)

      Plaintiff, Ain Jeem, Inc. (“Ain Jeem” or “Plaintiff”), by and through its

undersigned counsel and pursuant to M.D. Fla. L.R. 1.11(c), respectfully moves for

an order allowing Plaintiff to file under seal Schedule “A” to Plaintiff’s Complaint,

which identifies the Defendants to the above-styled action, along with Plaintiff’s

Ex Parte Motion for Entry of Temporary Restraining Order, Preliminary

Injunction, and Order Restraining Transfer of Assets (“Motion for TRO”),

Plaintiff’s Ex Parte Motion for Order Authorizing Alternate Service of Process on

Defendants (“Motion for Alternate Service”), and the accompanying supporting

memorandum for each, and in support thereof respectfully refers the Court to the

following Memorandum of Law.
                            MEMORANDUM OF LAW

      Good cause exists for the requested order.          Plaintiff has learned that

Defendants are engaged in the promotion, advertisement, distribution, offering

for sale, and sale of goods bearing counterfeits and confusingly similar imitations

of Plaintiff’s trademarks within this district, without authorization through

various Internet based e-commerce stores. Defendants’ counterfeiting and

infringing activities are causing irreparable injury to Plaintiff and causing an

overall degradation of the reputation and goodwill associated with Plaintiff’s

brands. Accordingly, Plaintiff is seeking ex parte relief in this action.

      Temporarily sealing these portions of the court file will prevent Defendants

from prematurely receiving notice of Plaintiff’s investigation into the operation of

their illegal businesses. In light of the illicit nature of the counterfeiting business

and the ability of counterfeiters to practically eliminate their evidentiary trails by

conducting their business entirely over the Internet, Plaintiff has good reason to

believe that providing advance notification of Plaintiff’s claims would cause

Defendants to hide or transfer their ill-gotten assets, inventory, and related records

beyond the jurisdiction of this Court and thereby thwart the Court’s ability to

grant meaningful relief. See Dell Inc. v. BelgiumDomains, LLC, Case No. 07-22674,

2007 WL 6862341, at *5 (S.D. Fla. Nov. 21, 2007) (granting motion to seal where the

defendants, who operate their counterfeiting business electronically, “will likely


                                           2
destroy evidence or move it out of the jurisdiction” if provided with advance

notice of the plaintiff’s filings).

       As Defendants engage in illegal trademark counterfeiting activities and

infringement, Plaintiff has no reason to believe Defendants will make their assets

available for or will adhere to the authority of this Court any more than they have

adhered to federal trademark laws.

       WHEREFORE, Plaintiff respectfully requests that Schedule “A” to Plaintiff’s

Complaint, the Motion for TRO, the Motion for Alternative Service, and the

accompanying supporting memorandum for each, remain under seal until the

Court has the opportunity to rule on Plaintiff’s request for temporary ex parte relief

and, if granted, the relief ordered therein has been effectuated. At that time, all

pleadings and orders, will be made available to Defendants.

Date: May 12, 2021                     Respectfully submitted by,

                                       THE BRICKELL IP GROUP, PLLC
                                       1101 Brickell Avenue
                                       South Tower, Suite 800
                                       Miami FL, 33131
                                       Tel: 305-728-8831
                                       Fax: 305-428-2450

                                       /s/ Alejandro J. Fernandez
                                       Richard Guerra, Trial Counsel
                                       Fla. Bar No. 689521
                                       Email: rguerra@brickellip.com
                                       Nicole Fundora
                                       Fla. Bar No. 1010231
                                       Email: nfundora@brickellip.com

                                          3
                                   AKERMAN LLP
                                   Alejandro J. Fernandez
                                   Fla. Bar No. 32221
                                   Email: alex.fernandez@akerman.com
                                   401 East Jackson Street
                                   Suite 1700
                                   Tampa FL 33602
                                   Tel: 813-223-7333
                                   Fax: 813-223-2837

                                   Counsel for Plaintiff




                        CERTIFICATE OF SERVICE

     I HEREBY certify that on May 12, 2021, a true and correct copy of the

foregoing was electronically filed with the Clerk of the Court via the CM/ECF

system.


                                   /s/Alejandro J. Fernandez
                                   Alejandro J. Fernandez




                                      4
